Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 3, after “said”, before “primer”, insert "continuous".
(2) In claim 1, lines 6-7, after “said”, before “primer”, insert "continuous".
(3) In claim 1, line 7, after “said”, before “primer”, insert "continuous".
(4) In claim 1, line 8, after “said”, before “primer”, insert "continuous".
(5) In claim 1, line 11, after “least”, before “as”, delete “about 0.016” and insert "0.02".
(6) In claim 1, line 11, after “said”, before “primer”, insert "continuous".
(7) In claim 1, line 14, after “said”, before “midcoat”, insert "discontinuous".
(8) In claim 1, line 15, after “said”, before “primer”, insert "continuous".
(9) In claim 3, line 3, after “said”, before “primer”, insert "continuous".
(10) In claim 3, line 4, after “said”, before “midcoat”, insert "discontinuous".
(11) In claim 4, line 2, after “said”, before “primer”, insert "continuous".
(12) In claim 4, line 4, after “said”, before “midcoat”, insert "discontinuous".

(14) In claim 6, line 2, after “comprising”, before “inorganic”, delete “fluoropolymer and” and insert "said second fluoropolymer and said second".
(15) In claim 9, line 1, after claim, before “, wherein”, delete “19” and insert “1”.
(16) In claim 10, line 1, after claim, before “, wherein”, delete “19” and insert “1”.
(17) In claim 12, line 1, after “said”, before “midcoat”, insert "discontinuous".
(18) In claim 13, line 1, after “said”, before “midcoat”, insert "discontinuous".
(19) In claim 14, line 1, after “said”, before “midcoat”, insert "discontinuous".
(20) Please cancel claim 19.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kraig Haverstick on 1/14/22.











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Thomas et al. (US 2002/0002229) and Batzar et al. (US 5,667,891) for the following reasons:
Thomas et al. teaches a substrate coated with a non-stick coating comprising an undercoat, i.e. primer layer, with one or more intermediate coatings, i.e. midcoat layer, and an overcoat, i.e. topcoat layer, wherein each of the primer layer and midcoat layer contains fluoropolymer resin and ceramic particles including silicon carbide.
However, Thomas et al. fails to disclose the silicon carbide particles aggregate into clusters having particle size as presently claimed.
Batzar et al. teaches an article of cookware comprising a multilayer, non-stick coating comprising primer, a discontinuous intermediate coat, and topcoat, wherein the discontinuous intermediate coat comprises globules, i.e. clusters of particles.
However, Batzar et al. teaches the clusters having a height of about 0.012 mm and, therefore, fails to teach the height of 0.02 mm as now required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787